DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0043758 A1 to Esbensen et al. in view of U.S. Patent Application Publication No. 2015/0211487 A1 to Dixon et al. 
Esbensen et al. discloses a method and device, comprising: 
a wind turbine (100) comprising: 
a tower (102); and 
a rotor (106) being mounted at the top of the tower to rotate about a rotational axis in which the front and backward movements of the tower occur, and having a plurality of blades (108a-108c); 
wherein the method and device are configured to damp the front and backward movements of the tower of the wind turbine. 
However, it fails to disclose: 
each blade having at least one corresponding active add-on member which is actuated by a corresponding actuator to alter aerodynamic properties of the blade in a manner that the rotor is configured to damp the front and backward movements of the tower of the wind turbine. 
Dixon et al. discloses a dual purpose slat-spoiler for wind turbine blade, wherein: 
each blade (22) has at least one corresponding active add-on member (51A-51E) which is actuated by a corresponding actuator (70) to alter aerodynamic properties of the blade (see Figures 4 and 5) in a manner that the rotor is configured to damp the front and backward movements of the blade. 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the add-on member and actuator disclosed by Dixon et al. on the blades of the method and device disclosed by Esbensen et al., for the purpose of controlling the characteristics and forces of the airflow actuating on the blades. 
With regards to claim 2, Esbensen et al. in view of Dixon et al. disclose: 
measuring a time signal which represents a front and backward acceleration (see Figure 3A of Esbensen et al.), velocity or position of the tower or the nacelle; 
filtering the time signal (see Figures 2 and 4 of Esbensen et al.) to extract at least one frequency component; and 
generating an actuating signal (see Figure 9 of Dixon et al.) for each actuator based on the at least one extracted frequency component and supplying the actuating signals to the actuators to actuate the corresponding add-on member. 
With regards to claim 3, Esbensen et al. in view of Dixon et al. disclose: 
compensating a phase of the time signal for the at least one filtered frequency component (see Figures 2 and 4 of Esbensen et al.); and 
applying gains to obtain individual actuating signals for each actuator to act on the at least one frequency component. 
With regards to claim 4, Esbensen et al. in view of Dixon et al. disclose: 
limiting the activation signals within upper and/or lower bounds (see Figures 3A and 3B of Esbensen et al.). 

With regards to claim 5, Esbensen et al. discloses: 
at least one of a low-pass filter (462, see paragraph [0097]) and a bandpass filter (224, see paragraphs [0043], [0049], [0052], [0053], [0083], and [0084]). 
With regards to claim 6, Esbensen et al. in view of Dixon et al. disclose: 
the step of compensating a phase of the time signal is performed using a transfer function (see Figures 2 and 4 of Esbensen et al.) between the measured acceleration and a rotor thrust change to compensate for possible communication delays, actuator dynamics, actuator delays, sensor delays, system delays, and aerodynamics. 
With regards to claim 7, Esbensen et al. in view of Dixon et al. disclose: 
the gains in the step of applying gains have fixed values. 
With regards to claim 8, Esbensen et al. in view of Dixon et al. disclose: 
the gains in the step of applying gains have variable values which are determined based on a sensitivity of the corresponding active add-on member at a certain operating point, and/or which apply a damping only at a selected operating point. 
With regards to claim 9, Esbensen et al. in view of Dixon et al. disclose: 
each blade (108a-108c) being movable to alter a pitch angle thereof; and 
the active add-on member of each blade is moved by the corresponding actuator based on the actuating signal while a pitch angle of the same blade is kept unchanged. 
With regards to claim 10, Esbensen et al. in view of Dixon et al. disclose: 
each blade being (108a-108c) movable to alter a pitch angle thereof; and 
the active add-on member (51A-51E) of each blade being moved by the corresponding actuator based on the actuating signal which takes a pitch angle of the same blade into account. 
With regards to claim 11, Esbensen et al. in view of Dixon et al. disclose: 
each blade being movable to alter a pitch angle thereof; and 
the pitch angle is determined by taking the actuating signal of the corresponding actuator into account. 
With regards to claim 12, Esbensen et al. in view of Dixon et al. disclose, as detailed in paragraph 6 above: 
a wind turbine comprising a tower and a rotor, the rotor being mounted at the top of the tower to rotate about a rotational axis in which the front and backward movements of the tower occur, and the rotor has a plurality of blades, wherein each blade has at least one corresponding active add-on member which is actuated by a corresponding actuator to alter aerodynamic properties of the blade; 
wherein each add-on member is actuated by the corresponding actuator to alter the aerodynamic properties of the blade in a manner that the rotor is configured to damp the front and backward movements of the tower of the wind turbine. 
With regards to claim 13, Esbensen et al. in view of Dixon et al. disclose, as detailed in paragraph 7 above: 
a measuring device configured to measure a time signal which represents a front and backward acceleration, velocity or position of the tower or the nacelle; 
a filtering device configured to filter the time signal to extract at least one frequency component; and 
a generating and supplying device configured to generate an actuating signal for each actuator based on the at least one extracted frequency component and to supply the actuating signals to the actuators to actuate the corresponding add-on member. 
With regards to claim 14, Esbensen et al. in view of Dixon et al. disclose, as detailed in paragraph 8 above: 
a compensating device configured to compensate a phase of the time signal for the at least one filtered frequency component; and 
an applying device configured to apply gains to obtain individual actuating signals for each actuator to act on the at least one frequency component. 
With regards to claim 15, Esbensen et al. in view of Dixon et al. disclose, as detailed in paragraph 10 above: 
at least one of a low-pass filter and a bandpass filter. 
With regards to claim 16, Esbensen et al. in view of Dixon et al. disclose, as detailed in paragraph 10 above: 
at least one of a low-pass filter and a bandpass filter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021. The examiner can normally be reached 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        September 23, 2022